Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 1, “the engaging element” lacks antecedent basis.
Appropriate correction is required.

Drawings
The drawings are objected to because the reference numerals are hand drawn and some are not legible. See, for instance, the numeral next to 25 in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 14 and 16 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 10,103,482 (“Stuckmann”).
Regarding claim 1, Stuckmann discloses a conductor terminal (1) comprising:
an insulating housing (3a) having a conductor insertion opening (5) for inserting an electrical conductor (10) in a conductor insertion direction;
a busbar (8);
a clamping spring (7) having a contact leg (7a) for contact with a part of the conductor terminal (7a contacts portion 22 of the terminal assembly), the contact leg transitioning into a spring bend (7c), and the spring bend transitioning into a clamping leg (7b), the clamping leg forming a clamping point with the busbar for the electrical conductor (see Fig. 1d);
an actuating element (11 and 12) configured to open the clamping point (11 is pushed and portion 12 locks 6 into place to keep the spring open and allow insertion), the actuating element adapted to be transferred from an initial position (the position of Fig. 1a) into an actuating position (the position of Fig. 1b), and the clamping point being opened in the actuating position (see Fig. 1b); and
a restoring spring element (14) arranged on a side of the contact leg facing away from the clamping point (see Fig. 1d), the restoring spring element configured to move the actuating element from a position between the initial position and the actuating position to the initial position or from the actuating position to the initial position (14 moves portion 12 from the position seen in Fig. 1a to the position seen in Fig. 1b).
Regarding claim 2, Stuckmann discloses wherein the restoring spring element (14) is configured to displace the actuating element (14 moves portion 12).
Regarding claim 3, Stuckmann discloses wherein the actuating element has an actuating section (11a), the actuating section interacting with the clamping leg of the clamping spring such that the actuating section is configured to open the clamping point (see Figs. 1a – 1b).
Regarding claim 4, Stuckmann discloses wherein the actuating element encompasses the spring bend of the clamping spring (11 and 12 surround portion 7c).
Regarding claim 5, Stuckmann discloses wherein the restoring spring element (14) and the actuating element are formed from the same material (14 and portion 12 are a unitary structure).
Regarding claim 6, Stuckmann discloses wherein the restoring spring element (14) is formed as a single piece from a free end of the actuating element (14 and portion 12 are a unitary structure).
Regarding claim 7, Stuckmann discloses wherein the restoring spring element (14) is provided with a meandering design (see Fig. 1a).
Regarding claim 8, Stuckmann discloses wherein at least one engaging element (12b) is arranged on the actuating element (12b is part of actuating portion 12), the engaging element being configured to engage the actuating element in the initial position and/or the actuating position (12b is part of the spring portion engaging 12 at all times).
Regarding claim 9, Stuckmann discloses wherein the engaging element (12b) is configured to engage the actuating element with an engagement recess (15) of the insulating housing.
Regarding claim 10, Stuckmann discloses wherein a guide contour is arranged on the engaging element for guiding the engaging element into the engagement recess and/or out of the engagement recess (12b presents a boundary shape to slide within 15 during assembly).
Regarding claim 11, Stuckmann discloses wherein the engaging element (12b) is arranged on the actuating element on the side of the contact leg facing away from the clamping point (see Fig. 1a).
Regarding claim 12, Stuckmann discloses wherein a securing clip is arranged on the actuating element (12a, which is a securing portion acted upon by the spring portion 14) and/or on the contact leg, the securing clip holding the engaging element in the engagement recess at least on the actuating position of the actuating element (the identified leftward portion helps hold the spring portion in place by abutting against housing portion 3).
Regarding claim 13, Stuckmann discloses wherein a force is adapted to be applied to the engaging element by the securing clip in a direction which faces away from the clamping point (forces between 12a and 3 are transmitted to the engaging portion and face away from the interior clamp point).
Regarding claim 14, Stuckmann discloses wherein the securing clip is arranged on the side of the actuating element opposite the engaging element (12a and 12b are on opposite sides of 12).
Regarding claim 16, Stuckmann discloses wherein at least one guide pin (pin shaped housing portion A underneath 11, see below) is arranged on the conductor terminal (portion A is part of the terminal structure 1) for guiding the actuating element in the insulating housing (A presents a surface upon which 11 slides).

    PNG
    media_image1.png
    327
    513
    media_image1.png
    Greyscale

Marked up version of Fig. 1a
Regarding claim 17, Stuckmann discloses wherein at least two guide pins (11b and 11d) are arranged on the actuating element (see Fig. 1a), the guide pins being arranged on sides of the actuating element situated opposite each other (11a and 11b are on opposite sides of 11), and the guide pins each being movably supported in a recess of the insulating housing (see Figs. 1a – 1b).
Regarding claim 18, Stuckmann discloses wherein the clamping spring (7) is provided with a V-shaped design (see Fig. 1a).
Regarding claim 19, Stuckmann discloses wherein the actuating element has an actuating section (11d), the actuating section adjoining the clamping leg (7b) for opening the clamping point (see Fig. 1b), and the actuating section protruding into the area of the clamping point (see Fig. 1b), and the electrical conductor to be clamped being able to be guided to the clamping point next to the actuating section (see Fig. 1e).

Allowable Subject Matter
Claims 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all applicable claim objections are remedied.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 15, the prior art does not disclose or suggest the claimed conductor terminal including wherein the securing clip extends into a free space between the engaging element and the contact leg, along with the remaining elements of the claim.
Ramm and Eppe each disclose clamping terminal structure with actuating elements, the actuating elements having a hinge portion. Neither Ramm or Eppe disclose or teach a securing clip extending into a free space between an engaging element and contact leg as required by the claims.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833